Citation Nr: 0928007	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to 
October 1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied claims for service connection for tinnitus and 
vertigo.

The Board notes that the Veteran indicated on his May 2006 VA 
Form 9 Appeal that he wished to appeal the January 2006 
denial of his claim for service connection for a hip problem.  
A statement of the case (SOC) was issued with respect to this 
claim in June 2006.  As the Veteran did not submit a VA Form 
9 Appeal with respect to this issue, the Veteran's claim for 
service connection for a hip problem is not currently on 
appeal before the Board.

The Board also notes that an April 2006 SOC included the 
issues of entitlement to service connection for coronary 
artery disease, status post coronary artery bypass graft, and 
diabetes mellitus.  However, as the Veteran did not indicate 
that he wished to appeal these issues on his May 2006 VA Form 
9 Appeal, or on any other timely VA Form 9 Appeal, these 
issues are not currently on appeal before the Board. 

In April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that the claims folder contains copies of the 
Veteran's personnel records associated with the claims file 
after the April 2006 SOC was issued.  Some of these records 
are duplicate copies of records that were associated with the 
claims file prior to the April 2006 SOC.  To the extent that 
any of these records may have been associated with the claims 
file for the first time after the April 2006 SOC was issued, 
the Board finds there to be no prejudice to the Veteran in 
considering the claims on the merits without a waiver of 
review by the agency of original jurisdiction, due to the 
fact that the Board is granting service connection for the 
claims on appeal, as will be discussed in further detail 
below. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's tinnitus is 
causally or etiologically related to his military service.

2.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's vertigo is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service 
connection for tinnitus is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2008).

2.  Resolving doubt in favor of the Veteran, service 
connection for vertigo is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for tinnitus and vertigo, the benefits sought on appeal have 
been granted in full, as discussed below.  As such, the Board 
finds that any error related to the VCAA on these claims is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran is seeking entitlement to service connection for 
tinnitus and vertigo.  The Veteran indicated on his January 
2005 claim that these disabilities began while he was on 
active duty.  Specifically, the Veteran asserted on his May 
2006 VA Form 9 Appeal that he had combat service on the 
Battle Ship USS New Jersey and the USS Topeka Light Cruiser 
during World War II.  The Veteran asserted that he 
participated in 5 separate campaigns and the direct assault 
of Okinawa, during which the excessive noise from all the 
weapons was deafening to his ears.  He reported that there 
were times during heavy bombardment when his ears would ring 
for hours.  He also reported that he was exposed to loud 
noise from engines and mechanical rooms.  The Veteran 
indicated that, on one particular occasion during combat, the 
hatch door on the largest 16-inch gun on the USS New Jersey 
was open when it was discharged.  The percussion left him 
tone deaf for days, and the ringing in his ears and the 
dizziness from that incident continues to this day.  The 
Board notes that, at the April 2009 hearing, the Veteran 
asserted that this particular incident actually happened 
during a celebration on a return trip home, as opposed to 
actually during combat.  In his February 2006 notice of 
disagreement (NOD), the Veteran also indicated that this 
incident occurred on a return trip home, as opposed to during 
combat.   

With specific regard to his claim for vertigo, the Veteran 
also reported a second incident on the May 2006 VA Form 9 
Appeal, in which he was moving toward the deck hatch and had 
a dizzy spell, causing him to fall and resulting in a head 
injury and subsequent headaches for several months.  The 
Veteran indicated that this fall was a result of dizziness 
caused by the first incident with the 16-inch gun on the USS 
New Jersey.   

A review of the Veteran's service treatment records is 
negative for any complaints, treatment, or diagnoses of 
tinnitus or vertigo.  The Veteran's service treatment records 
do reflect, however, that he suffered a head injury, occiput, 
in August 1946.  He experienced a left temporal headache.  An 
x-ray of the skull revealed no fractures.  However, a nasal 
deformity was present.  A review of the Veteran's personnel 
records reveals that he received a Combat Action Ribbon.  As 
such, the Veteran's combat service will be presumed.  

The Board notes that the Veteran has been diagnosed with 
tinnitus and vertigo or dizziness.  See VA examination 
report, April 2006.  In an April 2006 VA examination report, 
the examiner noted that the Veteran served in combat on 
active duty in the Navy.  The Veteran reported that, sometime 
between August 1945 and February 1946, a hatch door was open 
and a large 16-inch gun discharged in close vicinity.  The 
Veteran strongly feels that this incident caused tinnitus and 
vertigo.  The examiner noted that, post service, the Veteran 
worked as an inspector in various plants and sustained some 
additional non-military noise exposure.  The Veteran provided 
a long history of bilateral progressive tinnitus, which he 
indicated has been slowly occurring over the past 50 years 
and is constant with moderate severity.  Shortly after 
separation from service, the Veteran indicated that he has 
had a problem with recurrent vertigo.  He reported that, when 
he moves quickly, he will stagger and sometimes fall.  The 
Veteran indicated that his vertigo/dizziness problem has 
worsened significantly over the years.  The examiner noted 
that a review of the Veteran's service treatment records was 
negative for tinnitus and vertigo.  A February 1947 service 
treatment record described a head injury, occiput, in August 
1946 with left temporal headache.  X-rays of the skull showed 
no evidence of fracture of the skill but did describe a nasal 
deformity.  At the time, no mention was made of vertigo or 
tinnitus.  The examiner concluded by diagnosing the Veteran 
with bilateral constant tinnitus and dizziness and giddiness.  
The examiner stated that he was unable to find anything in 
the Veteran's service treatment records that might support 
the Veteran's contention that his tinnitus and vertigo had an 
onset between August 1945 and February 1946.  The examiner 
noted that the Veteran's history of tinnitus is very 
compatible with his current age.  The examiner stated that he 
is unable to determine an etiology of the Veteran's current 
dizziness and vertigo, other than to say that he could find 
nothing within service treatment records that might support a 
contention of vertigo having been incurred on active duty.  
The examiner concluded by opining that it is less likely than 
not that the Veteran's current tinnitus and vertigo had its 
onset while on active duty or might be etiologically related 
to any other disease or injury while the Veteran was on 
active duty.   

Despite this negative opinion, the Board notes that the 
Veteran is competent to offer a description of the symptoms 
such as ringing in his ears and dizziness that he experienced 
in service, and to describe a continuity of symptoms since 
service.  A layperson, such as the Veteran, is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  However, lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

In weighing the Veteran's lay reports of a continuity of 
symptomatology against the findings of the VA examination, 
the Board has also considered that the Veteran's DD-214 Form 
and personnel records support his assertions of combat 
service and his reports of service on the USS Topeka and the 
USS New Jersey.  The Board notes that, in Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat Veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  Therefore, the Board 
notes that the Veteran's description of exposure to excessive 
noise from weapons is consistent with the circumstances, 
hardships, or conditions of his combat service.  Thus, under 
38 U.S.C.A. § 1154(b) (West 2002), his description is 
presumed credible.  Additionally, the with regard to the 
Veteran's claim for vertigo, his service treatment records do 
reflect a head injury during service, which would appear to 
support his recent report of falling due to dizziness.  

Admittedly, the Veteran's service treatment records remain 
silent for any complaints, treatment, or diagnoses of 
tinnitus or vertigo during active duty.  However, as noted in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), the Board may not find that a claimant's report of in-
service symptoms lacked credibility solely because there was 
no objective medical evidence corroborating those symptoms at 
the time.  In this case, it must be considered tinnitus and 
vertigo are among the types of disabilities that lend 
themselves to lay observation.  See Charles v. Principi, 16 
Vet. App. 370 (2004).  

The Court has consistently held that credible evidence of 
continuity of symptomatology is one type of evidence that may 
indicate a current disability is associated with service.  
Therefore, as the evidence of record reflects that the 
Veteran has current diagnoses of tinnitus and vertigo, that 
he has reported a continuity of symptomatology since service, 
that his reports of excessive noise exposure from weapons is 
presumed credible due to his confirmed status as a combat 
Veteran, and that his service treatment records contain 
evidence of an in-service head injury, and because the 
disabilities under consideration in this appeal are of the 
type that lend themselves to lay observation, the Board finds 
that the evidence of record is in at least in equipoise as to 
whether or not the Veteran's claimed tinnitus and vertigo had 
their onset while on active duty. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claims of service 
connection for tinnitus and vertigo.

In granting these claims, the Board has considered that the 
Veteran's private treatment records reflect a past medical 
history of "vertigo in 1982".  See Baptist Memorial 
Hospital treatment record, September 1994.  However, as it is 
unclear from these medical records whether the Veteran 
actually reported that the vertigo began in 1982 or whether 
the physician is merely acknowledging that vertigo was noted 
in medical records from 1982, the Board does not find this 
evidence to be probative or persuasive with regard to the 
onset date of the Veteran's vertigo.  Additionally, the Board 
acknowledges that the Veteran was noted as not having 
tinnitus in several private treatment records.  See Dr. G.B., 
M.D. treatment records, July 2000, July 2001, August 2002, 
July 2004, and July 2005.  However, the Veteran clearly 
reported in his January 2005 claim and his May 2006 VA Form 9 
Appeal that he has had tinnitus since his active duty 
service.  Additionally, the Veteran was noted as not having 
tinnitus in reviews of the systems conducted by Dr. G.B., 
M.D. during the course of what appears to be annual 
appointments.  There is no indication that the Veteran was 
specifically questioned regarding ringing in his ears at 
these appointments.  Therefore, the Board finds these records 
unpersuasive with regard to the Veteran's diagnosis of 
tinnitus.  



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for vertigo is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


